— Judgment unanimously affirmed, with costs. Judgments were in favor of the first and second mortgagees against the insurance company. The correct corporate name of the second mortgagee is “ Rosendale Developing Company, Inc.” The insurance policy carried the name “ Rosendale Development Co.” The slight discrepancy is without significance. The proof as to damages was proper under McAnarney v. Newark Fire Ins. Co. (247 N. Y. 176). There was no proof offered showing that the insured building was used as a hotel or store during the term of the policy. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.